J-A22043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER DUANE LINK                     :
                                               :
                       Appellant               :   No. 1072 WDA 2021

          Appeal from the Judgment of Sentence Entered July 22, 2021
      In the Court of Common Pleas of McKean County Criminal Division at
                        No(s): CP-42-CR-0000355-2020


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER DUANNE LINK                    :
                                               :
                       Appellant               :   No. 1073 WDA 2021

          Appeal from the Judgment of Sentence Entered July 22, 2021
      In the Court of Common Pleas of McKean County Criminal Division at
                        No(s): CP-42-CR-0000482-2020


BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                      FILED: DECEMBER 22, 2022

        Appellant, Christopher Link, appeals from the judgment of sentence of

10 to 20 years’ incarceration and 1 year of probation imposed on him after he




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22043-22


was convicted by a jury of aggravated assault, simple assault, and reckless

endangerment.1 For the reasons set forth below, we affirm.

        Appellant was charged in this case, CP-42-CR-0000355-2020 (CR-355-

2020), with four counts of aggravated assault, three counts of simple assault,

two counts of reckless endangerment and two counts of possession of an

instrument of crime for beating and stabbing his girlfriend (Victim) on July 25,

26, and 28, 2020. These charges were tried to jury from June 21 to June 25,

2021, together with another case, CP-42-CR-0000482-2020 (CR-482-2020),

in which Appellant was charged with flight to avoid apprehension. On June

25, 2021, the jury convicted Appellant of one count of aggravated assault for

assaulting Victim and causing permanent disfigurement of her ear, one count

of simple assault, and one count of reckless endangerment in CR-355-2020

and convicted Appellant of flight to avoid apprehension in CR-482-2020. N.T.

Trial, 6/25/21, at 1104-09; CR-355-2020 Verdict Sheet; CR-482-2020 Verdict

Sheet. The jury acquitted Appellant in CR-355-2020 of the other aggravated

assault and simple assault counts, which concerned stab wounds and other

knife wounds that Victim suffered, and acquitted him of the other reckless

endangerment count and both possession of an instrument of crime charges.

N.T. Trial, 6/25/21, at 1104-09; CR-355-2020 Verdict Sheet.



____________________________________________


1   18 Pa.C.S. §§ 2702(a)(1), 2701(a)(1), and 2705, respectively.



                                           -2-
J-A22043-22


       On July 22, 2021, the trial court sentenced Appellant in CR-355-2020,

CR-482-2020, and a third case in which Appellant had pled guilty to two

charges. N.T. Sentencing at 2, 9, 15-16; Sentencing Order. In CR-355-2020,

the trial court sentenced Appellant to 10 to 20 years’ incarceration for the

aggravated assault conviction plus 1 year of probation pursuant to 61 Pa.C.S.

§ 6137.2, imposed a concurrent sentence of 1 to 2 years’ incarceration for

reckless endangerment, and ruled that the simple assault conviction merged

with the aggravated assault conviction. N.T. Sentencing at 15-16; Sentencing

Order at 1.2 In CR-482-2020, the trial court sentenced Appellant to 1 to 2

years’ incarceration to run consecutively to his sentence in CR-355-2020. N.T.

Sentencing at 15-16; Sentencing Order at 1. Appellant filed a timely post

sentence motion in which he raised challenges to the sufficiency and weight

of the evidence in CR-355-2020 and sought modification of his sentence with

respect to the amount of credit for time served. On August 9, 2021, the trial

court granted the modification of sentence with respect to credit for time

served and denied the post sentence motion in all other respects. Trial Court

Order, 8/9/21.

       Appellant timely filed appeals from the judgments of sentence in both

CR-355-2020 and CR-482-2020, which this Court consolidated sua sponte. In


____________________________________________


2The sentence of 10 to 20 years for Appellant’s aggravated assault conviction
was a mandatory minimum sentence that the trial court was required to
impose under 42 Pa.C.S. § 9714(a)(1) because Appellant had a prior
aggravated assault conviction. N.T. Sentencing at 4-5.

                                           -3-
J-A22043-22


his brief, however, Appellant has challenged only his convictions in CR-355-

2020, the assault case. Appellant presents the following single issue for our

review:

      Whether there was sufficient evidence to convict the Defendant of
      Aggravated Assault, Simple Assault and Recklessly Endangering
      Another Person when there was substantial and credible evidence
      presented at trial that the Defendant struck the victim one time
      to thwart a suicide attempt?

Appellant’s Brief at 5.

      Our standard of review in a challenge to the sufficiency of the evidence

is well-settled:

      When reviewing the sufficiency of the evidence, we must
      determine whether the evidence admitted at trial and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, were sufficient
      to prove every element of the offense beyond a reasonable doubt.
      “[T]he facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence.” It is within the
      province of the fact-finder to determine the weight to accord to
      each witness’s testimony and to believe all, part or none of the
      evidence. The Commonwealth may sustain its burden of proving
      every element of the crime by means of wholly circumstantial
      evidence. As an appellate court, we may not re-weigh the
      evidence and substitute our judgment for that of the fact-finder.

Commonwealth v. Steele, 234 A.3d 840, 845 (Pa. Super. 2020) (quoting

Commonwealth v. Colon-Plaza, 136 A.3d 521 (Pa. Super. 2016)) (citations

omitted, brackets in original).

      The only element of the offenses of aggravated assault, simple assault,

and reckless endangerment that Appellant argues that the evidence was

insufficient to prove is the mens rea element of these offenses. The mens rea



                                     -4-
J-A22043-22


required to support Appellant’s aggravated assault conviction can be satisfied

by proof that Appellant intentionally caused Victim serious bodily injury or by

proof that he acted with malice, defined as reckless infliction of serious bodily

injury under circumstances manifesting extreme indifference to human life.

18 Pa.C.S. § 2702(a)(1) (“[a] person is guilty of aggravated assault if he: (1)

attempts to cause serious bodily injury to another, or causes such injury

intentionally, knowingly or recklessly under circumstances manifesting

extreme indifference to the value of human life”); Interest of N.A.D., 205

A.3d 1237, 1240 (Pa. Super. 2019); Commonwealth v. Bruce, 916 A.2d

657, 661, 664 (Pa. Super. 2007).       The offense of simple assault of which

Appellant was convicted requires that the defendant intentionally, knowingly,

or recklessly caused bodily injury. 18 Pa.C.S. § 2701(a)(1); Commonwealth

v. Rahman, 75 A.3d 497, 501 (Pa. Super. 2013). The offense of reckless

endangerment requires proof that the defendant recklessly engaged in

conduct which placed or may have placed another person in danger of death

or serious bodily injury. 18 Pa.C.S. § 2705; Steele, 234 A.3d at 847. The

mens rea of recklessness for simple assault and reckless endangerment

requires that the defendant consciously disregarded a substantial and

unjustifiable risk that his conduct would cause the harm in question.         18

Pa.C.S. § 302(b)(3).

      Appellant argues that the Commonwealth did not show that he

intentionally caused serious bodily injury or any injury to Victim or that he


                                      -5-
J-A22043-22


acted with recklessness manifesting extreme indifference to human life or

conscious disregard of a risk of serious bodily injury or any injury because he

struck Victim only once to stop her from committing suicide.            Appellant’s

contention, however, misstates the evidence at trial.          Although Victim’s

testimony at trial and the testimony of Appellant and his cousin supported this

version of events, there was also evidence before the jury that Appellant

violently assaulted Victim in the head multiple times unconnected to any

prevention of a suicide attempt. We judge the sufficiency of the evidence by

whether there was evidence supporting the Commonwealth’s case sufficient if

believed by the jury to prove the elements of the offense, not based on

Appellant’s   disputed   version   of   facts,   which   the     jury     rejected.

Commonwealth v. James, 268 A.3d 461, 469 (Pa. Super. 2021);

Commonwealth v. Antidormi, 84 A.3d 736, 757 (Pa. Super. 2014).

        Victim made statements to a police officer when she was being

transported to the hospital on July 28, 2020 that were recorded on the officer’s

body camera and this recording was admitted in evidence and played to the

jury.    Commonwealth Ex. 16; N.T. Trial, 6/23/21, at 553-54.             In these

recorded statements, which were admissible for their truth, Pa.R.E.

803.1(1)(C); Commonwealth v. Brown, 52 A.3d 1139, 1171 (Pa. 2012),

Victim stated that her ear was damaged when Appellant beat her in the head

a few days earlier both in their room and when they were together in a car at

a Sheetz station and that he beat her because she couldn’t answer a question


                                     -6-
J-A22043-22


that he asked her and he “snapped” on her. Commonwealth Ex. 16. Victim’s

recorded statements were corroborated by an eyewitness who was parked

next to Appellant’s and Victim’s car at Sheetz station.       That eyewitness

testified that he saw Appellant repeatedly slam Victim’s head hard into the

dashboard and steering wheel of their car. N.T. Trial, 6/22/21 at 396-401,

410-11.

      Medical evidence was also introduced that showed not only that Victim

suffered a permanent serious disfigurement of her ear, but that she suffered

a broken facial bone and broken ribs in these attacks. N.T. Trial, 6/22/21 at

369-73, 387.    In addition, the Commonwealth introduced in evidence and

played to the jury telephone calls between Appellant and Victim after Appellant

was arrested in which Appellant referred to “the things that I did to you,” said

“I’m sorry for shattering your face,” and urged Victim to help get the charges

dropped and say that she was mentally ill, on a drug binge, and angry at

Appellant when she spoke to the police. Commonwealth Ex. 19; N.T. Trial,

6/23/21, at 580-86.

      This evidence was sufficient to prove the mens rea element of all of the

offenses of which Appellant was convicted.      Intent to cause serious bodily

injury, malice, and conscious disregard of a risk of death or serious bodily

injury may be proven by circumstantial evidence. Interest of N.A.D., 205

A.3d at 1240; Commonwealth v. Smith, 956 A.2d 1029, 1036-38 (Pa.

Super. 2008); Bruce, 916 A.2d at 661, 664. A jury is free to conclude that


                                     -7-
J-A22043-22


the defendant intended the natural and probable consequences of his actions.

Commonwealth v. Faulk, 928 A.2d 1061, 1070 (Pa. Super. 2007);

Commonwealth v. Lewis, 911 A.2d 558, 564 (Pa. Super. 2006).

      Here, the jury could find from Victim’s recorded statements, the

eyewitness testimony concerning the attack at the Sheetz station, and the

medical testimony that Appellant beat Victim in the head and slammed

Victim’s head repeatedly against hard objects because he was angry at her

and that the force that Appellant applied to Victim’s head was sufficient to

break a bone in her face and deform her ear. Evidence that the defendant

struck the victim in the head multiple times with substantial force or slammed

the victim’s head into a hard object multiple times is sufficient to prove both

intent to cause serious bodily injury and recklessness manifesting extreme

indifference to human life. Commonwealth v. Kinney, 157 A.3d 968, 973

(Pa. Super. 2017); Faulk, 928 A.2d at 1070-71; Bruce, 916 A.2d at 661-65;

Lewis, 911 A.2d at 561-62, 565; Commonwealth v. Frisbie, 889 A.2d

1271, 1273-75 (Pa. Super. 2005); Commonwealth v. Dailey, 828 A.2d 356,

360-61 (Pa. Super. 2003). A fortiori, it is also sufficient to prove intent to

injure and conscious disregard of a substantial risk of serious bodily injury.

       Appellant argues that under Commonwealth v. Packer, 168 A.3d

161 (Pa. 2017) and Commonwealth v. O’Hanlon, 653 A.2d 616 (Pa. 1995),

aggravated assault requires the same mens rea as third-degree murder. That

contention, however, is incorrect. Packer and O’Hanlon held that the malice


                                     -8-
J-A22043-22


that can support an aggravated assault conviction is the same extreme

indifference to human life that must be shown to prove third-degree murder.

Packer, 168 A.3d at 168; O’Hanlon, 653 A.2d at 618. Malice, however, is

only one of the states of mind that is sufficient to prove aggravated assault.

Proof that the defendant intended to cause serious bodily injury is also

sufficient to support a conviction, regardless of whether malice is shown. 18

Pa.C.S. § 2702(a)(1); Bruce, 916 A.2d at 661. This alternative mens rea of

intent to cause serious bodily injury was not at issue in either Packer or

O’Hanlon because the death and injuries in both of those cases occurred in

car accidents and not as a result of an intentional assault.

      In any event, even if proof of malice were required, the Commonwealth

satisfied that burden here. As noted above, the evidence that Appellant beat

Victim violently in the head multiple times with sufficient force to break a bone

and deform her ear is sufficient to prove recklessness manifesting extreme

indifference to human life. Faulk, 928 A.2d at 1070-71; Bruce, 916 A.2d at

664-65; Frisbie, 889 A.2d at 1273-75.

      Appellant also argues that his aggravated assault conviction cannot

stand because a single unarmed blow to the head is insufficient to show the

mens rea required for aggravated assault under Commonwealth v.

Alexander, 383 A.2d 887 (Pa. 1978) and Commonwealth v. Roche, 783

A.2d 766 (Pa. Super. 2001). That, however, is beside the point, as there was

evidence at trial that Appellant repeatedly beat Victim in the head. Neither


                                      -9-
J-A22043-22


Alexander nor Roche3 nor any of the other cases cited by Appellant holds

that evidence that the defendant struck the victim in the head multiple times

is insufficient to prove the mens rea element of the offense of aggravated

assault.

       Because there was evidence admitted at trial from which the jury could

find that Appellant repeatedly beat Victim in the head with substantial force

causing permanent disfigurement of her ear, the evidence was sufficient to

prove the mens rea required by the offenses of aggravated assault, simple

assault, and reckless endangerment. Appellant’s sole issue in this appeal is

therefore without merit.        Accordingly, we affirm Appellant’s judgment of

sentence.

       Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2022




____________________________________________


3 Indeed, Roche is no longer good law, as this Court overruled Roche in
Commonwealth v. Burton, 2 A.3d 598 (Pa. Super. 2011) (en banc) and held
that under some circumstances, a single unarmed blow to the head may be
sufficient to support an aggravated assault conviction. 2 A.3d 604-05.

                                          - 10 -